Determination unanimously annulled with costs. Memorandum: Petitioner was driving a truck about 35 miles per hour in a 50 mile per hour speed zone in a rural area on a two-lane road in the early afternoon on a clear day. A bus, not a school bus, coming from the opposite direction stopped and a 14-year-old girl alighted from it. She proceeded along the right side of the bus to the rear and then out onto petitioner’s side of the road. He sounded his horn, slowed down, tried to stop and skidded. The girl tried to beat him across the road but froze for a split second and stopped, then she commenced to run. While a part of his truck did come in contact with her, there was insufficient substantial evidence to support the determination of the Referee that petitioner failed to use due care in avoiding a collision with a pedestrian in violation of section 1154 of the Vehicle and *1093Traffic Law. (Review of determination revoking operator’s license, transferred by order of Niagara Special Term.) Present — Goldman, P. J., Del Vecehio, Gabrielli, Moule and Bastow, JJ.